SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

177
KA 11-00102
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

NATHANIEL STOKES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered January 6, 2011. The judgment convicted
defendant, after a nonjury trial, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court